DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a first component for loosely supporting said rod in claim 1.
Such claim limitation(s) is/are: a second component to ready the rod for gripping in claim 1.
Such claim limitation(s) is/are: a third component…that connects the first component slidably and rotatably  in claim 1.
Such claim limitation(s) is/are: a fourth component…to provide comfort and electrical shock resistance in claim 1.
Such claim limitation(s) is/are: a fifth component…to provide comfort and electrical shock resistance in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, each of the securing handle and the static handle including a first cylinder, a second cylinder and a third cylinder (as in claims 6 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, each of the securing handle and the static handle including a second cylinder and a third cylinder (as in claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the securing handle a second cylinder and a third cylinder (as in claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the static handle including a fifth cylinder and a sixth cylinder (as in claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claim 1, is objected to because of the following informalities:
Claim 1 discloses “whereby when rod…” In line 13. It should be re-written as “the rod” or “said rod” since it has been previously defined. 
Claims 2-6, 8-12, 14-18 and 20-24 are also objected to because of the following informalities:  They are not in proper dependent form . For example,  claim 2 (and all other dependent claims should be similarly amended) should be re-written as follows; 
2. (Currently Amended) The apparatus according to claim 1, wherein;…
3. (Currently Amended) The apparatus according to claim 1, wherein…
8. (Currently Amended) The apparatus according to claim 7, wherein…
14. (Currently Amended) The method according to claim 13, wherein;…
20. (Currently Amended) The method according to claim 19, wherein…
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses, “a first component for loosely supporting said rod in the apparatus…, a second component to ready the rod for gripping, a third component, removably secured in said first component…, a fourth component… that pushes the second component towards the first component slidably along said third component…, a fifth component…whereby when rod, first component, second component, third component, fourth component, and fifth component, are in communication…” However, it is unclear how the first component loosely supports said rod in the apparatus because the essential structural cooperative relationships of elements (i.e. the structure of the first component, second component, third component, fourth component and fifth component) have been omitted, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. In addition, it is also unclear how the second  Furthermore, it is unclear how the fourth component…pushes the second component towards the first component slidably along said third component. What is the structure of the fourth component that pushes the second component towards the first component slidably along said third component? Is it a securing handle? What is the structure of the second component that allows the fourth component to push the second component towards the first component? Is it a pin port? Finally, it is unclear how the first component, second component, third component, fourth component, and fifth component, are in communication. How does the fifth component communicate with the other elements? What is the structure that forms the fifth component that allows it to communicate with the other elements? Claim 1 lacks essential structural cooperative relationships of elements (i.e. the structure of the first component, second component, third component, fourth component and fifth component as discussed above), such omission amounts to a gap between the necessary structural connections.  See MPEP § 2172.01. The omitted structural cooperative relationships are: slotted block, the latch slot, pin slot, rod notch, anti-slip notch, the static and securing handle ports and the latch pin port, the latch, latch lock , the latch pin port, the latch notch, the latch pin and latch screw, the securing handle with pin port, securing pin and the static handle with static pin port, static pin (as in claim 2). The examiner recommends adding the omitted features (see underlined portion above) into claim 1, in order to overcome this rejection. 
Claim 6 discloses, “a securing handle… and a static handle, each comprising; a first cylinder…, a second cylinder…, and a third cylinder…” However, it is unclear what elements form the first-third cylinders for each of the securing handle and the static handle. The Drawings do not show any cylinders and the Specification does not describe any such cylinders. Where are these cylinders shown and labeled in the Drawings? Where is the support for these labeled cylinders in the Specification? Is the second cylinder formed from pin (300)? If so, both handles do not include the pin. Are these cylinders formed at inner ends of the handles, respectively? If so, the Drawings should be amended with numerals pointing to such elements in order to prevent any confusion. In order to expedite prosecution, the examiner has interpreted the first and second cylinders as being projections extending from inner ends of the handles respectively. However, the third cylinder is still unclear?
Claim 7 discloses, “a securing handle and a static handle, each comprising; (1) a second cylinder… and (2) a third cylinder…” However, it is unclear what elements form the second cylinder and the third cylinder for each of the securing handle and a static handle. The Drawings do not show any cylinders and the Specification does not describe any such cylinders. Where are these cylinders shown and labeled in the Drawings? Where is the support for these 
Claim 13 discloses, “b. rotating a second component about a third component to a home position adjacent to and loosely touching an opposite side of the rod; c. communicating rotatably a fourth component into a first side of the first component, d. extending rotatably said fourth component into said first side of the first component until the fourth component communicates loosely with the third component, e. communicating rotatably a fifth component into a second side of the first component to a tight home position… f. securing provisionally the rod in the communicated first component, second component, third component, fourth component, and said fifth component…” However, it is unclear how the second component rotates about the third component. What structure forms the third component? Is it a latch pin? How is the third component attached or connected to the first or the second component? Next, it is unclear the fourth component is communicating rotatably into a first side of the first component, extends rotatably into said first side of the first component. What is the structure of the first component that allows the fourth component to be rotatable thereto? Is it a securing handle port? In addition, it is unclear how the fifth component is lacks essential structural cooperative relationships of elements (i.e. the structure of the first component, second component, third component, fourth component and fifth component as discussed above), such omission amounts to a gap between the necessary structural connections.  See MPEP § 2172.01. The omitted structural cooperative relationships are: slotted block, the latch slot, pin slot, rod notch, anti-slip notch, the static and securing handle ports and the latch pin port, the latch, latch lock , the latch pin port, the latch notch, the latch pin and latch screw, the securing handle with pin port, securing pin and the static handle with static pin port, static pin (as in claim 14). The examiner recommends adding the omitted features (see underlined portion above) into claim 13, in order to overcome this rejection.
Claim 18 discloses, “a securing handle and a static handle, each comprising; a first cylinder…,a second cylinder… and a third cylinder…” However, it is unclear what elements form the first cylinder, the second cylinder and the third cylinder for each of the securing handle and static handle. The Drawings do not show any cylinders and the Specification does not describe any and labeled in the Drawings? Where is the support for these labeled cylinders in the Specification? Is the first and/or second cylinder formed from pin (300)? If so, both handles do not include the pin. Are these cylinders formed at inner ends of the handles, respectively? If so, the Drawings should be amended with numerals pointing to such elements in order to prevent any confusion. In order to expedite prosecution, the examiner has interpreted these cylinders as being projections extending from inner ends of the handles respectively. 
Claim 19 discloses, “a securing handle comprising a second cylinder… and a third cylinder” and “a static handle comprising a fifth cylinder and a sixth cylinder…” However, it is unclear what elements form the second cylinder, the third cylinder, the fifth cylinder and the sixth cylinder. The Drawings do not show any cylinders and the Specification does not describe any such cylinders. Where are these cylinders shown and labeled in the Drawings? Where is the support for these labeled cylinders in the Specification? Are these cylinders formed at inner ends of the handles, respectively? If so, the Drawings should be amended with numerals pointing to such elements in order to prevent any confusion. In order to expedite prosecution, the examiner has interpreted these cylinders as being projections extending from inner ends of the handles respectively. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13, is rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Brown (1083054).

In reference to claim 13, As Best Understood, Brown discloses a method of gripping a rod (11) of given length and uniform and regular effective diameter enabling a user to safely and ergonomically probe for and locate underground facilities, said method comprising the steps of: a. positioning said rod longitudinally in a slot (lower Potton of B, Figure 2) in a first component (B) so that a side (outer side) of the rod loosely communicates with the first component (Figure 1), b. rotating a second component (13) about a third component (not labeled but formed as the pivot pin extending through the upper portion of 13, as seen in Figure 2) to a home position adjacent to and loosely touching an opposite side of the rod (Figure 1), c. communicating rotatably a fourth component (15)  into a first side (lower side at 14) of the first component (Figure 2), d. extending rotatably said fourth component into said first side of the first component until the fourth component communicates loosely with the third component (Figure 2), e. communicating rotatably a fifth component (23) into a second side (upper side at 17) of the first component to a tight home position (Figure 2), f. securing provisionally the rod in the communicated first component, second component, third component, fourth 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Bosa (7014232) in view of Ashmead (2018/0333827).

In reference to claim 1, As Best Understood, Bosa discloses an apparatus (1) for gripping a rod (3) of given length and uniform and regular effective diameter enabling a user to safely and ergonomically probe for and locate underground facilities, said apparatus comprising: a first component (7b) for loosely supporting said rod in the apparatus when the rod is positioned with its longitudinal axis vertical and perpendicular  that pushes the second component (at 13a) towards the first component slidably along said third component (Figures 1 and 2), and a fifth component (5) cushioned to provide comfort and electrical shock resistance (because it is formed from a resilient material) for said user (Column 3, Lines 5-7) whereby, when the rod, first component, second component, third component, fourth component, and fifth component, are in communication, the apparatus securely grips the rod and enables the user to safely and ergonomically probe for and locate underground facilities (Figures 1-4), but lacks, forming the fourth component such that it is cushioned to provide comfort and electrical shock resistance for a user. However, Ashmead teaches that it is old and well known in the art at the time the invention was made to provide a fourth component/rotatable knob (200, which is similar to the rotatable knob 63, of Bosa) such that it is cushioned to provide comfort and electrical shock resistance for a user because it is formed from plastic material (see Paragraphs 37 and 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the fourth component, of Bosa, with the known technique of forming a fourth component/rotatable knob such that it is cushioned to provide comfort and electrical shock resistance for a user, as taught by Ashmead , and the results would have been predictable. In this situation, one could provide a more advantageous and versatile fourth component/rotatable knob having increased grip, that can be manufacture into a 

		
Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Bosa (7014232) in view of Ashmead (2018/0333827) and Kress et al. (4162132).

In reference to claim 5, Bosa discloses the claimed invention as previously mentioned above and further shows that the third component is a cylinder (47) and a latch screw (65, Figure 3), but lacks, specifically disclosing that the third component is formed from metal having nominal dimensions of thirty-eight millimeters in length and diameter of three millimeters. However, Kress et al. teach that teaches that it is old and well known in the art at the time the invention was made to provide a pin/screw from metal (Column 3, Lines 48-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the third component, of Bosa, with the known technique of forming a third component from metal, as taught by Kress et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased strength thereby preventing any unwanted failure (or breakage) during normal operation thereby extending the useful life of the device. In addition, the applicant fails to provide any criticality in having the specific dimensions of thirty-eight millimeters in length and diameter of three millimeters or that this range of dimensions provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and In re Aller, 105 USPQ, 233. In this situation one could form the cylinder from any dimension including being thirty-eight millimeters in length and diameter of three millimeters, depending on the particular needs of the user. For example, one concerned with the overall size and/or weight of device and/or the strength of the device could provide such a cylinder.   

Claim 17, is rejected under 35 U.S.C. 103 as being unpatentable over Brown (1083054) in view of Kress et al. (4162132).

In reference to claim 17, Brown discloses the claimed invention as previously mentioned above and further shows that the third component is a cylinder (pivot pin within upper part of 13) and a latch screw (23, Figure 3), but lacks, specifically disclosing that the third component is formed from metal having nominal dimensions of thirty-eight millimeters in length and diameter of three millimeters. However, Kress et al. teach that teaches that it is old and well known in the art at the time the invention was made to provide a pin/screw from metal (Column 3, Lines 48-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the third component, of Brown, with the known technique of forming a third component from metal, as taught by Kress et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased strength thereby preventing any unwanted failure (or breakage) during normal operation thereby extending the useful life of the device. In addition, the applicant fails to provide any criticality in having the specific dimensions of In re Aller, 105 USPQ, 233. In this situation one could form the cylinder from any dimension including being thirty-eight millimeters in length and diameter of three millimeters, depending on the particular needs of the user. For example, one concerned with the overall size and/or weight of device and/or the strength of the device could provide such a cylinder.   
Allowable Subject Matter
Claims 1, 7, 13 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The examiner believes that the structure of the first-fifth components as described in claims 2 and 14 should be included in the independent claims 1 and 13 in order to overcome the prior art of record. And, the cylinders in claims 7 and 19 should be clarified in order to overcome the 112 rejection. 
Claims 2-4, 8-12, 14-16, and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riedl (4881294) discloses an auxiliary handle for a hand-held tool comprising, a first component (at 4 and/or 6) for loosely supporting said rod in the apparatus when a rod (1) is positioned with its longitudinal axis vertical and perpendicular to the longitudinal axis of the apparatus, b. a second component (2) to ready the rod for gripping; c. a third component (5) removably secured in said first component, that connects the first component slidably and rotatably to said second component; e. a fourth component (3), cushioned to provide comfort and electrical shock resistance for a user, that pushes the second component towards the first component slidably along said third component; and e. a fifth component (8c), cushioned to provide comfort and electrical shock resistance for said user; whereby, when rod, first component, second component, third component, fourth component, and fifth component, are in communication, the apparatus securely grips the rod and enables the user to safely and ergonomically probe for and locate underground facilities (Figures 1-2). Wales (2011/0173778) also discloses an auxiliary handle (10) that can be attached to a rod (Figure 1) comprising a static handle/fifth component (20), a securing handle/fourth component (40), a first component (34), a second component (16), a third component (38, see Figures 1-7). And, Westinghouse (2020/0198113) discloses a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723